DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 4/21/2021, which is entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 14, 15, 17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paine (US 8,651,064 B2) (hereinafter “Paine”). The specification and drawings of Paine show all of the elements recited in claims 1, 2, 4, 6, 7, 14, 15, 17, 19, and 21 of this application.
Regarding claim 1, Paine shows a first boiler (10); at least one secondary boiler (15) in operative connection with said first boiler (via unnumbered data line at the bottom of Fig. 3) and having a plurality of internal sub boilers (46 and 52 in Fig. 1); a boiler control (30 and 18) connected to one of said first or secondary boilers (first boiler 10, Figs 2, 3, and 10); and an external control connected to said first boiler (building automation system 200 or computer 204, Fig. 3); wherein said external control controls a boiler parameter of said first boiler (col. 7 lines 49 – 60), and enables said first boiler  to control a boiler parameter of said at least one secondary boiler (via the first interface control system 30 and first boiler control unit 18), and said plurality of internal sub boilers of said at least one secondary boiler (col. 9 lines 12 – 16, and step 240 in Fig. 8).
Regarding claim 2, Paine further shows said first boiler (10) has a plurality of internal sub boilers (14, 20); and said boiler control (30, 18) enables said first boiler to control a boiler parameter of said plurality of internal sub boilers of said first boiler (first and second boiler units, step 240, Fig. 8).
Regarding claims 4 and 17, Paine further shows said external control is one of a thermostat and a building management system (building management system 200, Fig. 5, col. 7 lines 51 – 52).
Regarding claims 6 and 19, Paine further shows said boiler parameter includes a temperature set point, a firing rate or a firing sequence of said first boiler and said at least one secondary boiler (temperature set point, col. 5 lines 19 – 23, or firing sequence according to the flow chart of Fig. 11).
Regarding claim 7, Paine further shows said boiler parameter includes a temperature set point, a firing rate or a firing sequence of said sub boilers of said at 
Regarding claim 14, Paine shows connecting a first boiler (10) to at least one secondary boiler (15, via unnumbered data line at the bottom of Fig. 3), the secondary boiler including a plurality of sub boilers (46 and 52 in Fig. 1); connecting the first boiler (10) to an external control (200 or 204 via link 202 to computer 204 and unnumbered link to BAS 200 in Fig. 3); and with said external boiler control connected to said first boiler, controlling a boiler parameter of said first boiler (col. 7 lines 49 – 60), further enabling said first boiler to control said at least one secondary boiler (via the first interface control system 30 and first boiler control unit 18), and said plurality of sub boilers of said at least one secondary boiler (including sub boilers, col. 9 lines 12 – 16, and step 240 in Fig. 8).
Regarding claim 15, Paine further shows said first boiler (10) has a plurality of nested sub boilers (14, 20, Fig. 1); and with said boiler control (30, 18), controlling a boiler parameter of said plurality of nested sub boilers of said first boiler (first and second boiler units, step 240, Fig. 8).
Regarding claim 21, Paine shows a first boiler (10); at least one secondary boiler (15) in operative connection with said first boiler and (via unnumbered data line at the bottom of Fig. 3) having a plurality of internal sub boilers (46 and 52 in Fig. 1); an external boiler control connected to said first boiler (building automation system 200 or computer 204, Fig. 3); and wherein said external boiler control enables said first boiler to control a boiler parameter of said first boiler (col. 7 lines 49 – 60), said at least one .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Paine as applied to claims 1 and 14 respectively above, and further in view of Christiansen (US 5,172,654) (hereinafter “Christiansen”). Paine and Christiansen are in the Applicant’s field of endeavor, a networked boiler system. These two references, when considered together, teach all of the elements recited in claims 3 and 16 of this application.
Regarding claim 3, Paine as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses at least one external, base load boiler in operative connection with one of said first boiler or the at least one secondary boiler; wherein said boiler control enables said first boiler to control a boiler parameter of said at least one external, base load boiler. Paine does not explicitly contain this additional limitation.
Christiansen teaches at least one external, base load boiler (Boiler B reaches a preset high point called Advance Base Load, col. 5 lines 42 – 46, which corresponds to external Boiler 1 or N in Fig. 1) in operative connection with one of said first boiler or the at least one secondary boiler (corresponding to Boiler A in col. 5 lines 42 – 46, which can be a different boiler than the base load boiler since multiple Boiler Ns in shown Fig. 1, the boilers being in operative connection via cables 32 and 40 in Fig. 1); wherein said boiler control (sequencer module 34) enables said first boiler (Boiler A) to control a boiler parameter of said at least one external, base load boiler (Boiler B, firing rate, col. 3 lines 29 – 37, Fig. 3 Step 88 showing “Is Boiler B firing rate above advance base load?”, if Yes, Step 86 “Increase Boiler A firing rate 5%”). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Paine by adding the external, base load boiler as taught by Christiansen as a combination of prior art elements according to known methods to yield predictable results. MPEP 2143, A. Paine and Christiansen included each element claimed with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known 
Regarding claim 16, Paine as described above teaches all the elements of claim 14 upon which this claim depends. However, claim 16 of this application further discloses connecting at least one external, base load boiler with one of the first boiler and the secondary boiler; and with said boiler control, controlling a boiler parameter of said at least one external, base load boiler. Paine does not explicitly contain this additional limitation. 
Christiansen teaches connecting at least one external, base load boiler (Boiler B reaches a preset high point called Advance Base Load, col. 5 lines 42 – 46, which corresponds to external Boiler 1 or N in Fig. 1) with one of the first boiler and the secondary boiler (Boiler A, col. 5 lines 31 – 32, which corresponds to Boiler N or 1 in Fig. 1, the boilers being in operative connection via cables 32 and 40 in Fig. 1); and with said boiler control (34), controlling a boiler parameter of said at least one external, base load boiler (Boiler B, firing rate, col. 3 lines 29 – 37, Fig. 3 Step 88 showing “Is Boiler B firing rate above advance base load?”, if Yes, Step 86 “Increase Boiler A firing rate 5%”). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Paine by adding the external, base load boiler as taught by Christiansen as a combination of prior art elements according to known methods to yield predictable results. MPEP 2143, A. Paine and Christiansen included each element claimed with the only difference between .
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paine as applied to claims 1 and 17 above, and further in view of Fildes et al (US 2010/0280665 A1) (hereinafter “Fildes”). Fildes is reasonably pertinent to a problem faced by the inventor by teaching details of a boiler network and control system. These two references, when considered together, teach all of the elements recited in claims 5 and 18 of this application.
Regarding claim 5, Paine as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses said external control is connected to said first boiler through a wireless connection for providing remote control of said boiler parameters. Paine does not explicitly disclose this additional limitation.
Fildes teaches said external control (200, 202) is connected to said first boiler (300, Fig. 3) through a wireless connection for providing remote control of said boiler parameters (para. [0043], which is also a functional limitation that Paine modified by Fildes can perform). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Paine by 
Regarding claim 18, Paine as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 18 of this application further discloses said external control is connected to one of said first or secondary boilers through a wireless connection for providing remote control of said boiler parameters. Paine as modified by Inami does not explicitly disclose this additional limitation.
Fildes teaches said external control (200, 202) is connected to one of said first or secondary boilers (300, Fig. 3) through a wireless connection for providing remote control of said boiler parameters (para. [0043], which is also a functional limitation that Paine modified by Fildes can perform). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Paine by adding the wireless communication as taught by Fildes in order to save the expense of running wires and conduit between a boiler and an operator control room.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paine as applied to claims 1 and 14 respectively above, and further in view of Farrell (US 8,910,880 B2) (hereinafter “Farrell”). Farrell is reasonably pertinent to a problem faced by the inventor by teaching details of a boiler having a plurality of internal sub boilers. These two references, when considered together, teach all of the elements recited in claims 8 and 20 of this application.
Regarding claim 8, Paine as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 8 of this application further discloses said boiler control is configured to control said sub boilers in a collective mode and an independent mode; wherein in said collective mode, said boiler control is configured to synchronize said sub boilers so that said sub boilers function as a whole; and wherein in said independent mode, said boiler control is configured to control said sub boilers according to a firing schedule and rotation to achieve maximum turndown, balanced runtime and maximum efficiency. Paine does not explicitly disclose this additional limitation. 
Farrell teaches said boiler control (200) is configured to control said sub boilers in a collective mode (burners 121 – 124 in Figs. 4 and 6) can be connected to a common gas manifold such that they all receive gas in unison) and an independent mode (one or more burners may have an independent gas supply such that no all the burners need to be in use simultaneously, col. 4 lines 41 – 48); wherein in said collective mode, said boiler control is configured to synchronize said sub boilers so that said sub boilers function as a whole (col. 4 lines 41 – 42); and wherein in said independent mode, said boiler control is configured to control said sub boilers according to a firing schedule and rotation (functional limitation describing intended use and not structure, of which Farrell is capable of performing by teaching that not all the burners need to be in use simultaneously, col. 4 lines 43 – 48, col. 1 lines 43 - 56) to achieve maximum turndown, balanced runtime and maximum efficiency (functional limitation that Farrell is capable of performing by modulating the burners and/or turning them on or off). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the 
Regarding claim 20, Paine as described above teaches all the elements of claim 14 upon which this claim depends. However, claim 20 of this application further discloses with said boiler control, controlling said sub boilers in a collective mode and an independent mode; wherein in said collective mode, said boiler control is configured to synchronize said sub boilers so that said sub boilers function as a whole; and wherein in said independent mode, said boiler control is configured to control said sub boilers according to a firing schedule and rotation to achieve maximum turndown, balanced runtime and maximum efficiency. Paine does not explicitly disclose this additional limitation. 
Farrell teaches with said boiler control, controlling said sub boilers in a collective mode (burners 121 – 124 can be connected to a common gas manifold such that they all receive gas in unison) and an independent mode (one or more burners may have an independent gas supply such that no all the burners need to be in use simultaneously, col. 4 lines 41 – 48); wherein in said collective mode, said boiler control is configured to synchronize said sub boilers so that said sub boilers function as a whole (col. 4 lines 41 – 42); and wherein in said independent mode, said boiler control is configured to control said sub boilers according to a firing schedule and rotation (implicitly disclosed since the burners can be modulated or used in an on or off mode, col. 1 lines 43 – 56, and col. 4 lines 41 - 48) to achieve maximum turndown, balanced runtime and maximum efficiency .
Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Paine in view of Cohen et al (US 7,735,459 B2) (hereinafter “Cohen”). Cohen is also in the applicant’s field of endeavor, a networked boiler system. These two references, when considered together, teach all of the elements recited in claims 9, 11, and 12 of this application.
Regarding claim 9, Paine discloses a connector (40 or 42) for operatively connecting a first boiler (10) to said an external boiler control (BAS 200 or computer 204, Fig. 3); and wherein said external boiler control allows said first boiler to control a boiler parameter of said first boiler (col. 7 lines 49 – 60), wherein said first boiler is enabled to control a boiler parameter of at least one secondary boiler (15) connected to said first boiler (10, via the first interface control system 30 and first boiler control unit 18), and of a plurality of sub boilers within the at least one secondary boiler (46 and 52 in Fig. 1, col. 9 lines 12 – 16, and step 240 in Fig. 8). Paine does not explicitly teach a control algorithm residing in software in said external boiler control (computer 204).
Cohen teaches a control algorithm residing in software in said external boiler control (boiler control 22, col. 4 lines 5 – 7, the boiler control construed as corresponding to Paine’s computer 204). It would have been obvious to a person having 
Regarding claim 11, Paine further discloses said boiler parameter includes a temperature set point, a firing rate or a firing sequence of said first boiler and said at least one secondary boiler (temperature set point, col. 5 lines 19 – 23, or firing sequence according to the flow chart of Fig. 11).
Regarding claim 12, Paine further discloses said boiler parameter includes a temperature set point, a firing rate or a firing sequence of said sub boilers of said at least one secondary boiler (temperature set point, col. 5 lines 19 – 23, or firing sequence according to the flow chart of Fig. 11).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paine as modified by Cohen as applied to claim 9 above, and further in view of Christiansen. These three references, when considered together, teach all of the elements recited in claim 10 of this application. Paine as modified by Cohen as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 10 of this application further discloses said control algorithm allows said first boiler to control a boiler control parameter of at least one external, base load boiler in operative connection with one of said first boiler and the at least one secondary boiler. Paine as modified by Cohen does not explicitly contain this additional limitation.
Christiansen teaches said control algorithm (col. 5 lines 23 – 26) allows said first boiler (Boiler A, col. 5 lines 31 – 32, which corresponds to Boiler N or 1 in Fig. 1) to control a boiler control parameter of at least one external, base load boiler (Boiler B reaches a preset high point called Advance Base Load, col. 5 lines 42 – 46, which corresponds to external Boiler 1 or N in Fig. 1, Boiler B, firing rate, col. 3 lines 29 – 37, Fig. 3 Step 88 showing “Is Boiler B firing rate above advance base load?”, if Yes, Step 86 “Increase Boiler A firing rate 5%”) in operative connection with one of said first boiler and the at least one secondary boiler (the boilers being in operative connection via cables 32 and 40 in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Paine by adding the external, base load boiler as taught by Christiansen as a combination of prior art elements according to known methods to yield predictable results. MPEP 2143, A. Paine, Cohen, and Christiansen included each element claimed with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable since the effect of adding another boiler to a networked boiler system, whether or not it is a base load boiler, is well-known in the art.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paine as modified by Cohen as applied to claim 9 above, and further in view of Farrell. These three references, when considered together, teach all of the elements recited in claim . 
Farrell teaches said boiler control (200) is configured to control said sub boilers in a collective mode (burners 121 – 124 can be connected to a common gas manifold such that they all receive gas in unison) and an independent mode (one or more burners may have an independent gas supply such that no all the burners need to be in use simultaneously, col. 4 lines 41 – 48); wherein in said collective mode, said boiler control is configured to synchronize said sub boilers so that said sub boilers function as a whole (col. 4 lines 41 – 42); and wherein in said independent mode, said boiler control is configured to control said sub boilers according to a firing schedule and rotation (functional limitation describing intended use and not structure, of which Farrell is capable of performing by teaching that not all the burners need to be in use simultaneously, col. 4 lines 43 – 48, col. 1 lines 43 - 56) to achieve maximum turndown, balanced runtime and maximum efficiency (functional limitation that Farrell is capable of performing by modulating the burners and/or turning them on or off). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the .

Response to Arguments
Applicant’s arguments with respect to claims 1 – 21 have been considered but are moot because the new ground of rejection does not rely on each reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Penn (US 4,535,401) discloses a tertiary level control system that can be used with a water heating system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746